                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CECILIA CLINKSCALE,                           :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-CV-1026
                                              :
TEMPLE UNIVERSITY, et al.,                    :
    Defendants.                               :

                                        MEMORANDUM

ROBRENO, J.                                                           October 7, 2019

       Plaintiff Cecilia Clinkscale filed this civil rights action along with an application to

proceed in forma pauperis. Named as Defendants are: (1) Temple University; (2) Temple

University Health System; (3) Temple University Hospital; (4) Temple University Episcopal

Hospital; (5) “Temple University Campus Police (Three Known and Five Unknow Officers);”

(6) Allied Universal; (7) Philadelphia Police Department; (8) City of Philadelphia; and (9)

Keystone First. For the following reasons, the Court will grant Clinkscale leave to proceed in

forma pauperis, dismiss her Complaint with prejudice as to two named Defendants and as to

certain claims, dismiss her other claims without prejudice, and grant her leave to file an amended

complaint.

I.     FACTS 1

       Clinkscale asserts that she was physically assaulted by four to eight uniformed, male

police officers at Paley Library on the Temple University campus on March 10, 2017. (ECF No.

2 at 4.) Prior to the assault, she had been harassed by Temple University police officers and


1
 The allegations are taken from Clinkscale’s Complaint. (See ECF No. 2.) The Court adopts the
pagination supplied by the CM/ECF docketing system.


                                                  1
security officers employed by Defendant Allied Universal 2 for nearly three years. (Id.) She

sustained numerous blows during the assault to her head, face, neck, torso, and extremities, and

lost consciousness. (Id.) The asserts that the officers “escalate[d] the matter to higher ranking

personnel” and, instead of taking her to her doctor at Temple University Hospital as she

requested, an unnamed Corporal on duty directed the police officers to take her to Temple

University Episcopal Hospital (“Episcopal”) against her will. (Id.) At Episcopal, Clinkscale

claims she was physically assaulted again by Temple University police officers, a female Allied

security officer, and nursing staff because she refused to be medicated. (Id.) She was thrown on

a bed in an isolation room during which she landed on her head and her upper neck slammed

against a metal restraining beam. (Id.) She blacked out and suffered from blurred vision for one

month. (Id.) Clinkscale asserts that Episcopal Hospital had no basis to detain or medicate her,

which was done at the directions of staff psychiatrists, psychologists and her primary care

physician. (Id. at 4-5.)

       Clinkscale was released after five hours and sought treatment at Lankenau Hospital.

While there, two male unidentified Philadelphia police officers told her that investigators

assigned to her assault claim would contact her. (Id. at 5.) In May 2017, she attempted to obtain

a police report of her assault but was told that no such report existed, and no 911 call existed

documenting the hospital visit. (Id.) She asserts that police reports have been lost or altered,

medical records and diagnostic reports were tampered with and stolen causing a delay in her

receiving treatment, and she has been subject to continued harassment by employees of Allied.

(Id.) Finally, Clinkscale alleges that Defendant Keystone First repeatedly delayed or denied her




2
  Clinkscale refers alternatively to “Allied Universal” and “Allied Barton.” The Court assumes
that this is one entity.
                                                 2
tests that she required and that its employees told her that medical records may have been

destroyed. (Id.)

        Clinkscale asserts claims against all Defendant pursuant to 42 U.S.C. § 1983. While she

does not differentiate which Defendants she seeks to sue for each claim, she asserts

constitutional claims based upon illegal search and lack of probable cause, due process

violations, violation of her “right to trial before accusers/assailants,” excessive force, cruel and

unusual punishment, and infliction of emotional distress. 3 She seeks money damages and

unspecified equitable relief. (Id. at 6.)

II.     STANDARD OF REVIEW

        The Court grants Clinkscale leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Clinkscale is proceeding

pro se, the Court construes her allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d

Cir. 2011).




3
 Since Clinkscale brings her claims under § 1983 and names parties purportedly liable under §
1983 as “state actors,” the Court will consider her claims as brought pursuant to the Fourteenth
Amendment.
                                                  3
        Moreover, Rule 8(a) of the Federal Rules of Civil Procedure requires a complaint to

contain “a short a plain statement of the claim showing that the pleader is entitled to relief.” A

district court may sua sponte dismiss a complaint that does not comply with Rule 8 if “the

complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised.” Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted).

This Court has noted that Rule 8 “requires that pleadings provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue.” Fabian v. St. Mary’s Med. Ctr., Civ. A. No. 16-

4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017) (quotations omitted).

III.    DISCUSSION

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

The “under color of state law” requirement means that “a plaintiff seeking to hold an individual

liable under § 1983 must establish that she was deprived of a federal constitutional or statutory

right by a state actor.” Kach v. Hose, 589 F.3d 626,646 (3d Cir.2009).

        A.         Claims Against the City of Philadelphia and Philadelphia Police Department

        Clinkscale has named the City of Philadelphia and the Philadelphia Police Department as

Defendants. The only factual allegation involving them, however, is that, while Clinkscale was

at Lankenau Hospital, two male unidentified Philadelphia police officers told her that

investigators assigned to her assault claim would contact her, and that police reports have been

lost or altered.




                                                 4
        A municipality cannot be held liable under § 1983 on a respondeat superior theory. See

Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 691 (1978). Rather, to plead a basis for

municipal liability under § 1983, a plaintiff must allege that the municipality’s policy or custom

caused the violation of his constitutional rights. Id. at 694. “To satisfy the pleading standard,

[the plaintiff] must . . . specify what exactly that custom or policy was.” McTernan v. City of

York, PA, 564 F.3d 636, 658 (3d Cir. 2009). “‘Policy is made when a decisionmaker

possess[ing] final authority to establish municipal policy with respect to the action issues an

official proclamation, policy, or edict.’” Estate of Roman v. City of Newark, 914 F.3d 789, 798

(3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990)).

“‘Custom, on the other hand, can be proven by showing that a given course of conduct, although

not specifically endorsed or authorized by law, is so well-settled and permanent as virtually to

constitute law.’” Id. (quoting Bielevicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). A

plaintiff illustrates that a custom was the proximate cause of his injuries by demonstrating that

the Defendant “had knowledge of similar unlawful conduct in the past, failed to take precautions

against future violations, and that its failure, at least in part, led to his injury.” Id. (internal

quotations and alterations omitted).

        Clinkscale’s allegations do not state a plausible claim for municipal liability. First, she

does not allege that Philadelphia maintained a policy or custom that caused the violation of her

constitutional rights. More importantly, “an allegation of a failure to investigate, without another

recognizable constitutional right, is not sufficient to sustain a section 1983 claim.” Graw v.

Fantasky, 68 F. App’x 378, 383 (3d Cir. 2003) (quotations omitted); see also Boseski v. N.

Arlington Municipality, 621 F. App’x 131, 135 (3d Cir. 2015) (per curiam) (“Boseski has no

cognizable claim against a government entity for its failure to investigate or bring criminal



                                                     5
charges against another individual.”). Accordingly, the claim against the City must be dismissed

pursuant to § 1915(e)(2)(B)(ii). However, because the Court cannot sat at this time that

Clinkscale can never successfully assert a plausible “policy or custom” claim for municipal

liability, the dismissal of this aspect of her claim against the City will be without prejudice; to the

extent the claim is based on a failure to investigate it cannot be a basis for a plausible claim of

municipal liability and is dismissed with prejudice since any attempt at amendment would be

futile.

          The claim against the Philadelphia Police Department must also be dismissed under §

1915(e)(2)(B)(ii) because it is implausible. Following Monell, courts concluded that police

departments are merely sub-units of local government and, as such, are merely vehicles through

which the municipality fulfills its policing functions. See e.g. Johnson v. City of Erie, Pa., 834

F. Supp. 873, 878-79 (W.D. Pa. 1993). Thus, while a municipality may be liable under § 1983, a

police department, as a mere sub-unit of the municipality, may not. Id.; Martin v. Red Lion

Police Dept., 146 F. App’x. 558, 562 n.3 (3d Cir. 2005) (per curiam) (stating that police

department is not a proper defendant in an action pursuant to 42 U.S.C. § 1983 because it is a

sub-division of its municipality); Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 (3d Cir. 1997)

(“As in past cases, we treat the municipality and its police department as a single entity for

purposes of section 1983 liability” citing Colburn v. Upper Darby Twp., 838 F.2d 663, 671 n.7

(3d Cir.1988)); Hadesty v. Rush Twp. Police Dep’t, Civ. A. No. 14-2319, 2016 WL 1039063, at

*9 n.4 (M.D. Pa. Mar. 15, 2016). Therefore, the Philadelphia Police Department is not a proper

defendant in this case under Section 1983 and is dismissed with prejudice. 4



4
 Clinkscale has also named as Defendant(s) “Temple University Campus Police (Three Known
Officers and Five Unknown Officers).” While it is not completely clear, the Court assumes that
Clinkscale seeks to sue the eight officers, rather than the Temple University Campus Police. To
                                                  6
          B.     Claims Against Keystone First

          Clinkscale’s factual allegation against Keystone First is quite brief. She asserts only that

it repeatedly delayed or denied her tests that she required and that its employees told her that

medical records may have been destroyed. (ECF No. 2 at 5.) This allegation fails to state a

plausible claim.

          Keystone First, which the Court assumes is Clinkscale’s Medicaid health insurance

provider, 5 appears to be a non-state actor entity. The Third Circuit has identified “three discrete

tests to determine whether there has been state action” in order to hold a private entity liable

under § 1983. Mark v. Borough of Hatboro, 51 F.3d 1137, 1142 (3d Cir. 1995). First, the court

considers “whether ‘the private entity has exercised powers that are traditionally the exclusive

prerogative of the state’” Id. (citing Blum v. Yaretsky, 457 U.S. 991, 1004-05 (1982)). Second,

the court examines “whether ‘the private party has acted with the help of or in concert with state

officials.’” Id. (citing McKeesport Hosp. v. Accreditation Council for Grad. Med. Ed., 24 F.3d

519, 525 (3d Cir. 1994)). The third line of inquiry along which a court may find state action

involves asking whether “‘[t]he State has so far insinuated itself into a position of

interdependence with . . . [the acting party] that it must be recognized as a joint participant in the

challenged activity.’” Id. (citing Krynicky v. Univ. of Pittsburgh, 742 F.2d 94, 98 (3d Cir.

1984)).




the extent that the claim is directed toward the Campus Police as an entity, the same rationale for
dismissing the claim against the Philadelphia Police Department applies and the Campus Police
will be dismissed with prejudice. Clinkscale’s claim against the eight officers is discussed
below.
5
 See https://www.keystonefirstpa.com (describing Keystone First as “Pennsylvania’s largest
Medical Assistance (Medicaid) managed care health plan”) (last visited Aug. 29, 2019).
                                                    7
       There is no assertion that Keystone First is exercising a traditional state power, acted in

concert with state officials to deny Clinkscale medical coverage or to lose or destroy records, or

that Keystone First is in a position of interdependence with the state. Moreover, it is unclear

how either (1) its having denied Clinkscale coverage for medical services or (2) its having lost

records violated her constitutional rights. However, because the Court cannot say at this time

that Clinkscale can never successfully assert a plausible constitutional claim against Keystone

First, the dismissal of this claim will also be without prejudice and Clinkscale will be permitted

an opportunity to file an amended complaint to attempt to cure the defects the Court has

identified in her claim.

       C.      Claim against Temple University

       Temple University has been held to be a state actor. See Osei v. Temple Univ. of

Commonwealth Sys. of Higher Educ., Civ. A. No. 10-2042, 2011 WL 4549609, at * 7 (E.D. Pa.

Sept. 30, 2011), aff’d, 518 F. App’x 86 (3d Cir. 2013); Sabatini v. Reinstein, 222 F. Supp. 3d

444, 446 n. 2 (E.D. Pa. 2016) (noting that the parties had stipulated that Temple University was a

state actor); Moore v. Temple Univ., Civ. A. No.13-5079, 2014 WL 12775012, at *2 (E.D. Pa.

Apr. 29, 2014) (holding that “Temple University, as well as those it employs, are sufficiently

connected to the Commonwealth as to make them state actors within the meaning of section

1983” and collecting cases). However, as noted earlier, liability arising from § 1983 violations

cannot be imposed under the doctrine of respondeat superior. See Monell, 436 U.S. at 691.

Clinkscale appears to assert liability against Temple University solely on the basis that it

employs police officers or contracts with Allied, the security company whose employees

harassed and assaulted her. She does not assert that Temple University had a policy or custom

condoning or facilitating police harassment or brutality, nor does she attempt to allege a “failure



                                                 8
or inadequacy theory.” (See Forrest v. Parry, 930 F.3d 93, 109-10 (3d Cir. 2019) (setting out

standards for failure to train and failure to supervise claims). Accordingly, the claim against

Temple University is dismissed because it is not plausible but, as with other dismissed claims,

Clinkscale will be permitted an opportunity to amend to cure the defects noted.

       D.      Claims Against Allied

       Clinkscale asserts she was harassed by Allied employees on the Temple health campus,

and was assaulted by a female Allied security officer at Episcopal. These allegations also fail to

state a plausible claim under § 1983.

       Courts generally acknowledged that private security guards are not considered state

actors for purposes of liability under § 1983. However, “Courts have held that private university

public safety officers may act under color of state law when exercising police powers such as

making arrests.” See Henderson v. Fisher, 631 F.2d 1115, 1118 (3d Cir. 1980) (finding campus

police at the University of Pittsburgh acted under color of state law because the University was

part of the state’s public system and campus police had arrested plaintiff); Mast v. Lafayette

Coll., Civ. A. No. 13-4161, 2015 WL 409774, at *3 (E.D. Pa. Jan. 30, 2015); Dempsey v.

Bucknell Univ., Civ. A. No. 11-1679, 2012 WL 1569826 at *5-6 (M.D. Pa. May 3, 2012)

(campus police at a private institution acted under color of state law when they arrested the

plaintiff). Similarly, federal courts have found state action where a security guard is employed

by a police department, Traver v. Meshriy, 627 F.2d 934 (9th Cir. 1980), or works jointly with a

police officer, Padover v. Gimbel Bros., Inc., 412 F. Supp. 920 (E.D. Pa. 1976). In the absence

of an allegation that college security personnel are exercising traditional and exclusive state law

enforcement powers, no state action is present. Mast, at *3.




                                                 9
       Under Rule 8, it is Clinkscale’s obligation to “provide enough information to put a

defendant on sufficient notice to prepare their defense and also ensure that the Court is

sufficiently informed to determine the issue.” Fabian, 2017 WL 3494219, at *3. Clinkscale’s

allegations are insufficient to permit the Court to determine at this time whether Allied or its

employees may be considered to be state actors. Accordingly, the claim will be dismissed

without prejudice and with leave granted to Clinkscale to amend to cure the defects. 6

       E.      Claims Against Temple University Health System, Temple University
               Hospital and Temple University Episcopal Hospital
       Clinkscale has also named other Temple University entities as Defendants. She does not

allege that these entities are state actors and it is unclear whether they so qualify. But see Unger

v. Nat’l Residents Matching Program, 928 F.2d 1392, 1402 (3d Cir. 1991) (dismissing plaintiff’s

constitutional claim against Temple University Hospital on other grounds without discussing

whether it could be liable as a state actor under § 1983). Even if these entities do qualify as state

actors, as with her claim against Temple University, Clinkscale appears to assert liability solely



6
 The Court notes that the claim against Allied, as well as the claim against the Temple
University campus police officers discussed below, may be based upon incidents that are time
barred. Specifically, Clinkscale asserts she was harassed by Allied employees and campus
police officers for three years prior to the alleged assault occurring on March 10, 2017. (ECF
No. 2 at 4.) Clinkscale filed her Complaint on March 11, 2019, two years and one day after the
assault allegedly occurred.
        The timeliness of a § 1983 claim is governed by the limitations period applicable to
personal injury actions of the state where the cause of action arose. Kach v. Hose, 589 F.3d 626,
634 (3d Cir. 2009). The Pennsylvania statute of limitations for a personal injury action is two
years. Id. at 634 (citing 42 Pa. Cons. Stat. § 5524(2)). Thus, limitations period applicable to
Clinkscale’s § 1983 claim is two years. But see Nicolaou v. Martin, 195 A.3d 880, 892 (Pa.
2018) (“the discovery rule tolls the statute of limitations where the plaintiff is reasonably
unaware that he has been injured and that his injury has been caused by another party’s
conduct”) (citing Fine v. Checcio, 870 A.2d 850, 858 (Pa. 2005)). While the Court cannot
determine the timeliness of Clinkscale’s claims at this time, to the extent that she may seek to
pursue her claims by filing an amended complaint, Clinkscale should be cognizant of the statute
of limitations applicable to her § 1983 claims.

                                                 10
on the basis of their employing the persons who actually assaulted, harassed or treated her and

has not made any “policy or custom” or “failure to” allegations. Accordingly, these claims also

are implausible and will be dismissed without prejudice and with leave granted to attempt to

amend.

         F.     Claims Against Temple University Campus Police (Three Known Officers
                and Five Unknown Officers)
         Finally, Clinkscale has named as Defendant(s) “Temple University Campus Police

(Three Known Officers and Five Unknown Officers).” While it is not completely clear, the

Court assumes that Clinkscale seeks to name the eight officers whom she claims assaulted her on

March 10, 2017 as Defendants. Further, while she appears to know the identity of three of the

eight officers, she has not provided their identities in her Complaint so that they may be served.

More importantly, Clinkscale does not specify which known or unknown officer was involved in

each of the several incidents she describes in her Complaint. Her conclusory allegations that

they are liable fails to meet her obligation under Rule 8 to provide enough information to put a

defendant on sufficient notice to prepare their defense. The claims against these Defendants will

likewise be dismissed without prejudice and with leave to amend.

V.       CONCLUSION

         For the foregoing reasons, the Court will dismiss Clinkscale’s Complaint for failure to

state a claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Defendants Temple University Campus

Police and Philadelphia Police Department will be dismissed with prejudice, as will all claims

based upon a failure to investigate theory. The other claims against all other Defendants will be

dismissed without prejudice and Clinkscale will be permitted to file an amended complaint in the

event she can cure the defects the Court has identified in her claims. An appropriate Order

follows.


                                                 11
